EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims
Claims 6-7, 13-14, and 20, are amended as follows:
6. (Currently amended) The method of claim 5, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of:
	a time period between a loading of the checkout page and a taking or completion of a payment action;
	a number of times or frequency a customer viewed the checkout page before taking or completing a payment action;
a number of typos or other mis-entries corrected prior to taking or completing a payment action; 
a detection of an omitted field completed prior to taking or completing a payment action;
a number, type, or frequency of a mouse movement;
a detection of a payment denial;
a detection of a decline of a payment instrument;
a detection of a substitution of the payment instrument;
an IP address associated with a prior purchase[[,]] or the 
a local user time of the prior purchase[[,]] or the 

7. (Currently amended) The method of claim 5, wherein the checkout page data section includes data sourced exclusively from the checkout page and relating to one or more of:
	a detection of a first-time customer;
a detection of a repeat customer;
a time period of an interval between a prior purchase and the purchase, assessed relative to a customer average for the same interval;
a user cart size associated with the  purchase, assessed relative to an average user cart size for a purchase;
a locality or default currency of a payment instrument to give an indication of a customer's location relative to a merchant;
user order or shipping API data;
a selection of a shipping service or shipping rate;
embedded metadata associated with a user action;
a detection of a refund; and
a detection of a support ticket or request.

13. (Currently amended) The system of claim 12, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of:
a time period between a loading of the checkout page and a taking or completion of a payment action;
a number of times or frequency a customer viewed the checkout page before taking or completing a payment action;
a number of typos or other mis-entries corrected prior to taking or completing a payment action;
a detection of an omitted field completed prior to taking or completing a payment action;
a number, type, or frequency of a mouse movement;
a detection of a payment denial;
a detection of a decline of a payment instrument;
a detection of a substitution of the payment instrument;
an IP address associated with a prior purchase or the 
a local user time of the prior purchase or the 
14. (Currently amended) The system of claim 12, wherein the checkout page data section includes data sourced exclusively from the checkout page and relating to one or more of:
a detection of a first-time customer;
a detection of a repeat customer;
a time period of an interval between a prior purchase and the purchase, assessed relative to a customer average for the same interval;
a user cart size associated with the purchase, assessed relative to an average user cart size for a purchase;
a locality or default currency of a payment instrument to give an indication of a customer's location relative to a merchant;
user order or shipping API data;
a selection of a shipping service or shipping rate;
embedded metadata associated with a user action;
a detection of a refund; and
a detection of a support ticket or request.

20. (Currently amended) The medium of claim 19, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of:
a time period between a loading of the checkout page and a taking or completion of a payment action;
a number of times or frequency a customer viewed the checkout page before taking or completing a payment action;
a number of typos or other mis-entries corrected prior to taking or completing a payment action;
a detection of an omitted field completed prior to taking or completing a payment action;
a number, type, or frequency of a mouse movement;
a detection of a payment denial;
a detection of a decline of a payment instrument;
a detection of a substitution of the payment instrument;
an IP address associated with a prior purchase[[,]] or the 
a local user time of the prior purchase[[,]] or the 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed May 12, 2022, are responsive to the office action mailed March 7, 2022.  Claims 1-20 were previously pending.  Claims 1, 8, and 15, have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendment filed May 12, 2022, has overcome this rejection of the claims.
Claims 6-7, 14, and 20, were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner’s amendment included above has overcome this rejection of the claims.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The amendment filed May 12, 2022, has overcome this rejection of the claims.
Claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.  These claims also recite, inter alia,
“obtaining training data from a data source, the training data relating to prior purchases made via the electronic payment processing system, the data source including, for each of the prior
purchases, a checkout page of a purchase transaction presented by a device user interface of the electronic payment system in a check out flow of each of the prior purchases; extracting one or more features from the training data relating to the prior purchases, the one or more features associated with a negative user action invoked in relation to at least one of the prior purchases; for a real-time purchase not included in the training data, the real-time purchase transacted at a real-time device user interface rendered by the electronic payment system presenting a real-time check out page in a check out flow, feeding the one or more extracted features into a transactional behavior model, the transactional behavior model trained via a machine learning algorithm to produce a transactional behavior score indicative of a probability that the real-time purchase will invoke a negative user action taken by the user pursuant to a conclusion of the real-time purchase; for the real-time purchase, and based on the transactional behavior score and user data entered during the real-time purchase, causing a dynamic optimization, during the check out flow, of the real-time device user interface presenting the checkout page, the dynamic optimization of the real-time device user interface including insertion in the real-time check out page of a targeted remedial action, specific to the user, to reduce a probability that the real-time purchase will invoke a negative user action taken pursuant to a conclusion of the real-time purchase;…”. Claim 1.

Additional elements in the present claims include an electronic payment processing system including a user device (a device user interface of the electronic payment system) that serves as a data source for prior purchases in a check out flow of prior purchases used as training data from which one or more features associated with a negative user action are extracted and fed into a transactional behavior model trained via a machine learning algorithm to produce a transactional behavior score indicative of a probability that a real-time purchase will invoke a negative user action and responding by causing a dynamic optimization during the check out flow of the real-time device user interface presenting the checkout page that includes insertion of a targeted remedial action specific to the user to reduce a probability that the real-time purchase will invoke a negative user action.  Claims 8-14 also include at least one processor, and claims 15-20 also include a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for processing payments.  These additional elements considered individually, in combination, and altogether as a whole together with the functions they perform (described above) successfully integrate the recited judicial exception into a practical application because they apply the judicial exception with or by use of a particular device included in a particular combination of devices (an electronic payment processing system including a user device).  See MPEP 2106.05, step 2A prong 2.  It is examiner’s position that even were it necessary to carry the eligibility analysis further the claimed subject matter would also be eligible under step 2B, because it solves a technical problem created by the electronic transaction environment.  Prior art electronic transactions that in general are engaged in remotely by users, isolate the user from the seller in a way that makes it easier for the user to engage in negative actions, while at the same time isolating the seller from the user in a way that prevents the seller from immediately noting and responding productively to the user’s negative action.  The claimed subject matter solves this problem with a technical solution by, responsive to an anticipated negative user action, proactively creating a dynamically optimized interface that is directed to the specific individual user of the user device in the electronic transaction system, wherein said responsive dynamically optimized interface at least reduces the likelihood of said negative user action.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-5, 7-12, and 14-19, were rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1).  The amendment has overcome this ground of rejection at least for all of the reasons noted in applicant’s responsive remarks filed May 12, 2022.
Claims 6, 13, 20, were rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1), and further in view of King et al. (Paper No. 20210702; Patent No. US 9,754,278 B2).  These claims ultimately depend from independent claims 1, 8, and 15, and the amendment of those claims has overcome this ground of rejection of these claims.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed May 12, 2022, with respect to rejection of claims 1-5, 7-12, and 14-19, under 35 U.S.C. 103, as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1), have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12, and 14-19, has been withdrawn.
Claims 6, 13, 20, were rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1), and further in view of King et al. (Paper No. 20210702; Patent No. US 9,754,278 B2).  Applicant does not direct argument to the rejection of these claims but these claims ultimately depend from independent claims 1, 8, and 15, and applicant’s argument directed to distinguishing those claims also serves to distinguish these claims at lease by virtue of the incorporation of distinguishing limitations from the independent claims into the claims depending from them.  These rejections have been overcome.

Independent claims 1, 8, and 15, recite inter alia
“obtaining training data from a data source, the training data relating to prior purchases made via the electronic payment processing system, the data source including, for each of the prior
purchases, a checkout page of a purchase transaction presented by a device user interface of the electronic payment system in a check out flow of each of the prior purchases; extracting one or more features from the training data relating to the prior purchases, the one or more features associated with a negative user action invoked in relation to at least one of the prior purchases; for a real-time purchase not included in the training data, the real-time purchase transacted at a real-time device user interface rendered by the electronic payment system presenting a real-time check out page in a check out flow, feeding the one or more extracted features into a transactional behavior model, the transactional behavior model trained via a machine learning algorithm to produce a transactional behavior score indicative of a probability that the real-time purchase will invoke a negative user action taken by the user pursuant to a conclusion of the real-time purchase; for the real-time purchase, and based on the transactional behavior score and user data entered during the real-time purchase, causing a dynamic optimization, during the check out flow, of the real-time device user interface presenting the checkout page, the dynamic optimization of the real-time device user interface including insertion in the real-time check out page of a targeted remedial action, specific to the user, to reduce a probability that the real-time purchase will invoke a negative user action taken pursuant to a conclusion of the real-time purchase;…”. Claim 1 (as noted above).

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument, as noted above, and previously during the course of prosecution.
The most relevant art not previously cited is Sharma et al. (Patent No. US 11,348,163 B1).  Sharma teaches dynamically modifying a purchasing interface by simplifying options and providing explanatory captions to avoid a negative user action, i.e., abandoning the acquisition, but Sharma is not prior art, and lacks the majority of the further limitations noted above.  The most relevant Non-Patent Literature reference found is Perlich, cited as item U in the accompanying form PTO-892.  This reference discloses using machine learning to develop targeted display advertising, but does not disclose, anticipate or fairly and reasonably render obvious any of the limitations noted above, either alone or in combination.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        July 2, 2022